Citation Nr: 1521234	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the Veteran's claims file currently resides with the Cleveland, Ohio RO.


FINDING OF FACT


The evidence is in equipoise as to whether a right shoulder disability is related to the Veteran's service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, right shoulder tendonitis was incurred during service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the Board's grant of service connection, further discussion of the VCAA is not necessary at this time.


Analysis

 Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

 For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The Veteran asserts that he has a right shoulder disability that is related to shoulder complaints during service.  

Service treatment records reflect that the Veteran was seen on various occasions during service for complaints related to his right shoulder.  Tendonitis was assessed in April 1982, and remained unresolved on followup in October 1982, and the Veteran received an injection into the shoulder joint in November 1982.  On separation examination in July 1983, the Veteran reported that he continued to have pain in his right shoulder, and that treatment had not helped his pain.  

In September 2008, the Veteran stated that his disability existed from service to the present.  His wife also provided a written statement, noting that she had known the Veteran since he was discharged from service.  She indicated that the Veteran had experienced symptoms since then, and that they had worsened over the years.  

On VA examination in August 2010, the examining physician noted that tendonitis had been assessed during service.  He also noted the Veteran's complaint of chronic right shoulder pain.  The final diagnosis was tendonitis to the right shoulder.  The examiner concluded that any relationship of the problem 30 years ago was purely speculative.  In an April 2012 addendum, he state that due to the length of time and lack of a nexus any relationship was speculative.  

In a June 2012 statement, the Veteran's chiropractor indicated that the Veteran had been under his care since March 2010 for right  sided shoulder pain.  He noted that treatment had not resolved the Veteran's symptoms.  He opined that the continued shoulder pain was directly related to the Veteran's military service.  he reasoned that the right shoulder tendonitis that occurred during active duty was currently a chronic condition.  

On VA examination in January 2013, a physicians assistant provided a diagnosis of bursitis.  He opined that the disability was unrelated to service.  He reasoned that there were no records to establish diagnosis and treatment of a continued right shoulder condition from the time of service.    

Having reviewed the record, the Board finds that the evidence is in equipoise as to whether the Veteran's current right shoulder disability is related to his service.  In reaching this conclusion, the Board acknowledges that there are positive and negative opinions of record.  Two VA examiners have provided negative opinions, the August 2010 examiner stating that any relationship was speculative due to length of time, and the January 2013 examiner basing his opinion on a lack of records from the time of service.  However, the Veteran complained of symptoms at separation from service, and both he and his wife have competently described his ongoing symptoms since then.  Moreover, a treating practitioner has opined that the continued symptoms are related to service, and provided a reasonable rationale for that conclusion.  As such, the Board concludes that the evidence is in relative balance, and that the benefit of the doubt is for application. Accordingly, service connection for a right shoulder disability is in order.



ORDER

Entitlement to service connection for a right shoulder disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


